174 S.W.3d 598 (2005)
Shuchun BEASLEY, Appellant,
v.
William W. BEASLEY, Respondent.
No. WD 64308.
Missouri Court of Appeals, Western District.
August 16, 2005.
Motion for Rehearing and/or Transfer Denied October 4, 2005.
Application for Transfer Denied November 22, 2005.
Geoffrey W. Preckshot, Columbia, MO, for Appellant.
Charles J. Dykhouse, Columbia, MO, for Respondent.
Before HOWARD, P.J., SMART and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2005.

ORDER
PER CURIAM.
Ms. Shuchun Beasley appeals the circuit court's judgment involving the characterization and division of marital and non-marital property and the denial of her claim for invasion of privacy in the dissolution of marriage action. For the reasons stated in the memorandum to the parties, we affirm. Rule 84.16(b)